Citation Nr: 0930939	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-32 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for hypothyroidism, due 
to diabetes mellitus.

2.  Entitlement to service connection for deep venous 
thrombosis and infection, due to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from September 1961 
to August 1965.  He also performed active duty for training 
and inactive duty training at various dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2002 and June 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In February 2006, the Veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In May 2009, 
the Veteran testified before the undersigned Veterans Law 
Judge.  


FINDINGS OF FACT

1.  The medical evidence attributing hypothyroidism to 
service-connected diabetes mellitus is in relative equipoise. 

2.  There is no competent medical evidence that relates lower 
extremity deep venous thrombosis to the Veteran's service-
connected diabetes mellitus.

3.  Uncontroverted medical evidence linking left calf 
cellulitis and resulting abscess to diabetes mellitus has 
been submitted.  



CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
hypothyroidism are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.310 (2008).

2.  The criteria for secondary service connection for deep 
venous thrombosis are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159,  3.310 (2008).

3.  The requirements for secondary service connection for 
left calf cellulitis and resulting abscess are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice was provided in January 2002, prior to the 
initial decision, which was issued in June 2002.  

In a March 2004 letter, the Veteran was provided notice 
regarding secondary service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, adequate notice 
was sent to the Veteran in November 2006.  The claims were 
readjudicated and a supplemental statement case was issued in 
September 2008.  

In addition, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private treatment records.  The claimant 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The claimant was afforded VA medical examinations at various 
times.  

Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  38 C.F.R. § 3.310 was amended 
effective October 10, 2006, and that amendment imposes 
additional restrictions on service connection.  However, the 
Veteran filed his claim for secondary service connection in 
November 2001.  Because the claim was pending before the 
regulation was changed, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, as that 
version favors the Veteran.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Private medical records dated in December 1992 note a 
diagnosis of diabetes mellitus, hypothyroidism, and 
hypertension.  Service connection is in effect for diabetes 
mellitus and hypertension.

The favorable evidence for service connection for 
hypothyroidism includes several hypothyroid-related medical 
articles.  The Court has stressed that the Board may use such 
medical treatise evidence.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990) (BVA is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions).  

In an article titled, "Study is First to Link Diabetes, 
Hypothyroidism" a correlation was drawn between diabetes and 
hypothyroidism based on statistical surveys and sample 
populations of Native Americans.  

In an article titled, "Hypothyroidism - too little thyroid 
hormone" the author notes that the most common cause of 
thyroid gland failure is autoimmune thyroiditis.  The article 
does not discuss any relationship between diabetes and 
hypothyroidism. 

In an article titled "Pharmacological Evidences For The 
Association Of Hypothyroidism With Diabetes-Mellitus," the 
author finds an increased incidence of anti-thyroid 
antibodies and clinical hypothyroidism in subjects who have 
diabetes.  The article concludes that hypothyroidism is 
therefore associated with diabetes mellitus.  A lengthy 
rationale and bibliographic reference is provided.  

In July 2002, L Grace, M.D., offered a favorable opinion.  
The doctor reported that there is a slight correlation 
between patients with diabetes getting hypothyroidism and 
vice-versa.  The doctor's rationale was that diabetes and 
hypothyroidism are both autoimmune diseases.  

In July 2003, Dr. Grace noted having treated the Veteran as a 
patient for many years and reported that in March 2003 the 
Veteran developed left calf cellulitis associated with deep 
venous thrombosis.  The doctor stated, "His cellulitis was 
most likely correlated with his diabetes mellitus type II."  
The doctor also reported, "In addition to the cellulitis, he 
had developed an abscess which required surgical drainage.  
Again, this is associated with his diabetes as well." 

In a January 2005 letter, Dr. Grace reported an association 
between diabetes mellitus and hypothyroidism in certain 
individuals, as both are due to autoimmune phenomena.  The 
doctor concluded, "It is highly probable that the cellulitis 
and subsequent severity of the abscesses were, at least in 
part, related to the diabetes mellitus."  

In February 2006, the Veteran testified that his doctor has 
linked his hypothyroidism to his diabetes mellitus.  He 
testified that a surgeon and his private doctor feel that his 
leg infection is due to diabetes.  He testified that the leg 
infection had healed up since surgery.  

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge that Dr. Grace had found hypothyroidism 
and insipient diabetes mellitus at the same time.  He 
testified that another doctor verbally told him that diabetes 
mellitus and hypothyroidism are related.  

In May 2009, the Veteran re-submitted an earlier-submitted 
article titled "Hypothyroidism - too little thyroid 
hormone."  This article was discussed above.  

Negative medical evidence has also been submitted.  In 
February 2007, a VA physician's assistant reviewed the claims 
files, examined the Veteran, and offered diagnoses of status 
post hypothyroidism, diabetes mellitus, status post deep 
venous thrombosis, varicosities, and obesity.  The health 
professional reviewed the case with a medical doctor and 
concluded, "It is not likely that the Veteran's thyroid 
condition is related to his diabetes mellitus.  They are 
unrelated."  No rationale was provided.  

In June 2008, the above-mentioned VA physician's assistant 
again reviewed the claims files, examined the Veteran, and 
offered diagnoses of status post deep venous thrombosis left, 
2003, right 2004, resolved; status post infection, left lower 
extremity 2003, resolved; anticoagulation therapy, life long; 
bilateral lower extremity varicose veins, asymptomatic; and, 
diabetes mellitus, type II.  The health professional 
concluded that the current hypothyroid disorder was not 
caused by or a result of service-connected diabetes mellitus.  
The health professional also concluded that deep venous 
thrombosis was not caused by or a result of diabetes 
mellitus.  The health professional noted that the issue was 
researched in Harrison's medical reference and the case was 
reviewed by a staff VA endocrinologist.  No other rationale 
for the opinion was provided, however.  

With respect to a cause and effect relationship between 
diabetes mellitus and hypothyroidism, the evidence is in 
relative equipoise.  Dr. Grace has provided a favorable 
opinion that is supported by the medical articles that have 
been submitted.  On the other hand, the negative VA medical 
opinion cites to a medical treatise supporting the opposite 
conclusion.  Each opinion appears to be based on essentially 
correct facts.  Fortunately, the Board need not resolve the 
conflict.  When the evidence is in relative equipoise, the 
reasonable doubt is resolved in favor of the Veteran.  
Gilbert, supra.

The Veteran has also asserted that hypothyroidism might be 
due to exposure to ionizing radiation during active service.  
He has not provided evidence that he suffers from a disease 
listed at 38 C.F.R. § 3.309(d) for which presumptive service 
connection is available for radiation-exposed veterans, nor 
has he produced evidence that he suffers from a "radiogenic 
disease" as set forth in § 3.311(b) (2), nor has he cited or 
submitted competent scientific or medical evidence that the 
claimed condition (hypothyroidism) is radiogenic.  Thus, the 
development set forth at § 3.311(c) need not be undertaken by 
VA.  

Notwithstanding insufficient evidence to link hypothyroidism 
to radiation exposure, the evidence for secondary service 
connection for hypothyroidism due to diabetes mellitus 
remains dispositive.  After considering all the evidence of 
record, including the testimony, the Board finds that the 
evidence for secondary service connection is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107; Gilbert, 
supra.  Service connection for hypothyroidism secondary to 
diabetes mellitus will therefore be granted. 

Regarding secondary service connection for deep venous 
thrombosis, the positive and negative evidence is not in 
relative equipoise.  Reading Dr. Grace's July 2003 opinion 
carefully, it must be noted that Dr. Grace made no connection 
between deep venous thrombosis and diabetes mellitus.  
Rather, Dr. Grace connected left calf cellulitis and a 
resulting abscess to diabetes.  Research performed at the 
Board produced ample medical treatise evidence suggesting 
that diabetes is a risk factor, indeed the chief risk factor, 
for cellulitis.  In any event, the preponderance of the 
medical evidence indicates that there is no causal 
relationship between diabetes mellitus and deep venous 
thrombosis.   

While the Veteran has provided lay evidence of a link between 
diabetes mellitus and deep venous thrombosis, VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The Veteran's opinion in this matter is of little value 
because the determination involves a question that only 
medical experts may address.  Moreover, although he testified 
that a medical professional linked diabetes mellitus to deep 
venous thrombosis, no such diagnosis by a medical 
professional has been submitted.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
Secondary service connection for deep venous thrombosis is 
therefore denied.  

Service connection for cellulitis must be addressed as it is 
within the range of the claim for service connection for deep 
venous thrombosis and infection of the lower extremities.  In 
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Court held 
that VA should consider all possible diagnoses arising from 
similar symptoms.  The Court pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render..." when determining what his actual 
claim may be.  As noted above, Dr. Grace linked cellulitis of 
the left calf and the resulting abscess to diabetes mellitus.  
No medical professional has controverted Dr. Grace's opinion.  
The Board's research indicates that diabetes mellitus is a 
significant risk factor for cellulitis.  After consideration 
of all the evidence of record, including the testimony, the 
Board finds that it favors the claim.  Service connection for 
left calf cellulitis with abscess will therefore be granted.  


ORDER

Service connection for hypothyroidism, due to diabetes 
mellitus, is granted.

Service connection for deep venous thrombosis, due to 
diabetes mellitus, is denied.

Service connection for left calf cellulitis, with abscess, is 
granted.  



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


